COURT OF APPEALS FOR TilE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                              ORDER


Appellate case name:      William Bush and Mari Marc S.A. de C.V.v. Cardtronics, Inc. and
                          Cardtronics S.A. de C.V.

Appellate case number: 01-12-00708-CV

Trial court case number: 1031459

Trial court:              281 st District Court of Harris County


Appellant William Bush, proceeding pro se, has filed a brief signed by himself only, purporting
to be on behalf of himself and on behalf of appellant Mari Marc, S.A. de C.V. Bush asserts in
the brief that Mari Marc, S.A. de C.V. is a Mexican corporation.

Texas courts have consistently held that a non-attorney may not appear pro se on behalf of a
corporation. Corona v. Pilgrim’s Pride Corp., 245 S.W.3d 75, 79 (Tex. App.--Texarkana 2008,
pet. denied); see Kunstoplast of Am., Inc. v. Formosa Plastics Corp., USA, 937 S.W.2d 455, 456
(Tex. 1996). A corporation may be represented only by a licensed attorney in the prosecution of
its appeal. See Moore v. Elektro-Mobil Technik GmbH, 874 S.W.2d 324, 327 (Tex. App.--E1
Paso 1994, writ denied).

Accordingly, if it desires to prosecute its appeal, Mari Marc, S.A. de C.V. must retain licensed
counsel to represent it. Any attorney retained to represent Marl Marc, S.A. de C.V. in this appeal
must make an appearance by filing a notice of representation xvith the Clerk of this ,Court by
January 4, 2013. If such notice of representation is not filed, Marl Marc, S.A. de C.V. s appeal
will be dismissed. See TEX. R. APP. P. 42.3(b), (c); see also MHL Homebuilder LLC v.
Dabal/Graphic Resource, No. 14-05-00295-CV, 2005 WL 1404475 (Tex. App.--Houston
[14th Dist.] June 16, 2005, no pet.) (mere. op.).
In addition, appellants’ brief filed on November 21, 2012 ~s stricken. Appellant William Bush
may file an amended appellant’s brief acting pro se on behalf of himself only. An amended
briefing schedule will be set once it is determined whether Mari Marc, S.A. de C.V. will be
retaining counsel to represent it in this appeal or whether its appeal will be dismissed.


       It is so ORDERED.

Judge’s signature: /s/Laura C. Higley
                 [] Acting individually    [] Acting for the Court


Date: December 13, 2012